Case 4:21-cv-00320-GKF-CDL Document 2-1 Filed in USDC ND/OK on 08/05/21 Page 1 of 5
                                                                        EXHIBIT 1
Case 4:21-cv-00320-GKF-CDL Document 2-1 Filed in USDC ND/OK on 08/05/21 Page 2 of 5
Case 4:21-cv-00320-GKF-CDL Document 2-1 Filed in USDC ND/OK on 08/05/21 Page 3 of 5
Case 4:21-cv-00320-GKF-CDL Document 2-1 Filed in USDC ND/OK on 08/05/21 Page 4 of 5
Case 4:21-cv-00320-GKF-CDL Document 2-1 Filed in USDC ND/OK on 08/05/21 Page 5 of 5
